Citation Nr: 1724729	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-34 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected migraine headaches, currently evaluated as 30 percent disabling.

2.  Entitlement to a higher initial disability rating for service-connected non-ulcer dyspepsia, GERD, constipation, esophageal stricture, and hiatal hernia w/ complaints of nausea, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for service-connected bronchial asthma, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2009 decision, in relevant part, granted service connection for migraines and bronchial asthma, assigning a noncompensable and 10 percent disability rating, respectively.  The October 2010 decision granted service connection for non-ulcer dyspepsia, GERD, constipation, and hiatal hernia and assigned a noncompensable evaluation. Jurisdiction subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran presented testimony at a hearing held at the Board's Central Office in Washington, DC in May 2014, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In subsequent rating decisions, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claims for higher initial disability ratings, awarding a 30 percent disability rating for migraines, a 10 percent disability rating for non-ulcer dyspepsia, GERD, constipation, esophageal stricture, and hiatal hernia w/ complaints of nausea, and a 30 percent disability rating for bronchial asthma.  

The Board remanded this appeal for further development in October 2014.  It has since been returned to the Board for appellate review. 

The issue of entitlement to a higher initial disability rating for bronchial asthma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2017, the Veteran's representative submitted an Appellate Brief Presentation indicating that the claim for a higher initial disability rating for migraine headaches had been satisfied.  

2.  In February 2017, the Veteran's representative submitted an Appellate Brief Presentation indicating that the claim for a higher initial disability rating for non-ulcer dyspepsia, GERD, constipation, hiatal hernia, and esophageal stricture with complaints of nausea had been satisfied.  


CONCLUSIONS OF LAW

1.  There no longer remains a specific error of fact or law in the appeal seeking a higher initial disability rating for migraine headaches.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. There no longer remains a specific error of fact or law in the appeal seeking a higher initial disability rating for non-ulcer dyspepsia, GERD, constipation, hiatal hernia, and esophageal stricture with complaints of nausea.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In February 2017, the Veteran's representative submitted an Appellate Brief Presentation indicating that the Veteran's claims for a higher initial disability rating for non-ulcer dyspepsia, GERD, constipation, hiatal hernia, and esophageal stricture with complaints of nausea and a higher initial disability rating for service-connected migraine headaches had been satisfied.  Accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  The appeals of these claims must therefore be dismissed.  See 38 U.S.C.A. § 7105


ORDER

The appeal of the claim of entitlement to a higher initial evaluation for service-connected migraine headaches is dismissed.

The appeal of the claim of entitlement to a higher initial evaluation for service-connected non-ulcer dyspepsia, GERD, constipation, hiatal hernia, and esophageal stricture with complaints of nausea is dismissed.


REMAND

Pursuant to the Board's May 2014 remand directives, the Veteran was provided with VA examination to assess the current severity and manifestations of her service-connected bronchial asthma in February 2015.  The examination report documented the results of pulmonary function testing (PFTs) and the Veteran's reported symptoms and treatment.  The examiner further noted on the report that the Veteran's asthma does not require the use of oral or parenteral corticosteroid medication, oral bronchodilators, or antibiotics or outpatient oxygen therapy.

It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner noted review of the electronic claims file, and cited a few treatment records within the examination report, there is no indication that the examiner considered private and Naval hospital treatment records from during the claims period indicating prescription of corticosteroids (e.g. prednisone) and notations in an October 2012 Naval hospital record and May 2014 VA primary care noting the Veteran's report of restarting immunotherapy in 2011 and continuing at the time of the appointment.  The Board further notes that the Veteran additionally has been awarded service connection for allergic rhinitis and sinusitis status post surgical removal of polyps with eustachian tube dysfunction, which physicians have indicated aggravates the Veteran's asthma.  Remand is therefore warranted in this instance to obtain a supplemental medical opinion regarding whether treatment for the Veteran's asthma may be distinguished from that for her allergic rhinitis and sinusitis, and the frequency and type of corticosteroid treatment prescribed for the Veteran's asthma, and whether the Veteran's asthma ever required daily use of systemic high dose corticosteroids or immuno-suppressive medication.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).

Additionally, as the criteria for each rating level under the diagnostic code for bronchial asthma contemplates varying types, frequency, and dosage of medication, ensuring that the record contains a full set of the Veteran's relevant treatment records is crucial.  On remand, the AOJ should take action to ensure that the Veteran's full VA treatment and naval hospital treatment records are associated with the file.  Action should further be taken to obtain authorization from the Veteran to obtain any relevant outstanding private treatment records which the Veteran may identify. 

Accordingly, the claim is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding records of treatment with VA and Naval medical facilities, including updated records of treatment through the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and the federal facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any outstanding records of private treatment relating to the claim remanded herein that she wants VA to request and obtain.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow her the opportunity to obtain the records.  The Veteran should be advised that if she does not return the necessary consent document, VA will have no further obligation to attempt to obtain these records.  

3.  After completing the above and associating all responsive records with the claims file, refer the Veteran's claims file to an appropriate VA medical professional to provide a medical opinion and explanation of the extent of the Veteran's treatment for asthma throughout the duration of the appeal period (May 2009 to present).  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's electronic VA claims file, to include a copy of this remand, were reviewed in connection with this examination.

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

After reviewing the evidence of record, the reviewer is asked to determine whether, during any period between May 1, 2009 and the present, the Veteran's asthma manifestations or treatment included any of the following:

a. at least monthly visits to a physician for required care of exacerbations;
b. intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids;
c. more than one attack per week with episodes of respiratory failure;
 and/or
d. symptoms of asthma requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

If the Veteran's asthma manifestations or treatment included one or more of the above, the reviewer should identify, to the extent possible, the dates between which this was the case.

The reviewer's attention is directed to private and Naval hospital treatment records during the claims period indicating prescription of corticosteroids (e.g. prednisone) and notations in an October 2012 Naval hospital record and May 2014 VA primary care note that the Veteran had restarted immunotherapy in 2011 which continued at the time of the appointment.  

The reviewer should be advised that the Veteran has also been granted service connection for allergic rhinitis and sinusitis status post surgical removal of polyps with eustachian tube dysfunction.

a.  To the extent feasible, the reviewer should identify which respiratory symptoms/treatment (including medication) are related to the Veteran's asthma, rather than her allergic rhinitis and sinusitis.

b.  For any symptom/treatment for which such differentiation cannot be made with a 50 percent or greater degree of certainty, the reviewer should so state.

The reviewer must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical opinion report to ensure responsiveness and full compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing all of the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim of entitlement to a higher initial disability rating for service-connected bronchial asthma, currently evaluated as 30 percent disabling.  If any of the benefits sought on appeal are not granted in full, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


